


EXECUTION COPY




























NOTES PURCHASE AGREEMENT




by and between




CHINA SHEN ZHOU MINING & RESOURCES, INC.

as the Company




and




CITADEL EQUITY FUND LTD.

as the Purchaser







Dated:  December 21, 2006




















--------------------------------------------------------------------------------







This Notes Purchase Agreement (this “Agreement”) is dated as of December 21,
2006, by and between China Shen Zhou Mining & Resources, Inc., a Nevada
corporation (the “Company”) and Citadel Equity Fund Ltd. (the “Purchaser”).

WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase,
US$28,000,000 6.75% Senior Convertible Notes due 2012 on the terms of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Definitions

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires the following terms shall have the
meanings set forth below.  Defined terms used but not otherwise defined herein
shall have the meanings given to such terms in the other Sections of this
Agreement or the Indenture.

“Act” means the Securities Act of 1933, as amended.

“AES” means American Eastern Securities, Inc.

“Affiliate” of any specified Person means:

(a)

any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person, or

(b)

any other Person who is a director or officer of:

(1)

such specified Person,

(2)

any Subsidiary of such specified Person, or

(3)

any Person described in clause (a) above.  

For the purposes of this definition, “control” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agency Agreement” means a paying and conversion agency agreement dated as of
the Closing Date among the Company and the agents named therein, the form of
which is attached hereto as Exhibit C.

“Bridge Notes” means, collectively, the Company’s (i) US$8,500,000 Senior Notes
due 2007, purchased by the Purchaser pursuant to a notes purchase agreement
between the Company and the Purchaser dated as of December 1, 2006, and (ii)
US$1,700,000 Senior Notes due 2007, purchased by the Purchaser pursuant to a
notes purchase agreement between the Company and the Purchaser dated as of
December 21, 2006.

“Clearstream” means Clearstream Banking, société anonyme, and any successor
thereto.





1




 




--------------------------------------------------------------------------------







“Closing” has the meaning given in Section 4.

“Closing Date” means the date of the Closing.

“Collateral” means the collateral described and pledged under the Share Pledge
Agreement.

“Collateral Agent” means the Trustee, acting as collateral agent in respect of
the Collateral.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means shares of common stock of the Company with a par value of
US$0.001 per share.

“Conversion Shares” means shares of Common Stock issuable upon the conversion of
the Notes.

“Disclosure Schedule” means the disclosure schedule attached as Schedule I.

“Euroclear” means Euroclear Bank, S.A./N.V. and any successor thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Indenture” means an indenture dated as of the Closing Date between the Company
and the Trustee, the form of which is attached hereto as Exhibit B.

“Intellectual Property” means any patent, patent right, license, invention,
copyright, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademark, service mark and trade names

“Lien” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Material Adverse Effect” means a material adverse effect on:

(a)

the business, operations, property or financial condition of the Company and its
Subsidiaries taken as a whole;

(b)

the ability of the Company or any Shareholder to perform its material
obligations under the Transaction Documents; or

(c)

the validity or enforceability of the Transaction Documents or the rights and
remedies of any holder of the Notes under the Notes.

“Non-competition Covenant and Agreement” means a non-competition covenant and
agreement dated as of the Closing Date among the Shareholders and the Purchaser,
the form of which is attached hereto as Exhibit E.

“Notes” has the meaning given in Section 3.

“OTC” means the Over-The-Counter Bulletin Board on which the Common Stock has
been traded.





2




 




--------------------------------------------------------------------------------







“Outside Financing” means any capital raising transaction or transactions by the
Company or any of its Affiliates.

“Person” means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“PRC” means the People’s Republic of China, exclusive of Taiwan, Macau and Hong
Kong.

“Preferred Stock” means shares of preferred stock of the Company with a par
value of US$0.001 per share.

“Purchaser” has the meaning given in the recitals.

“Shareholders” means Ms. Yu Xiao Jing and Mr. Xu Xue Ming, or either of them as
the context may so require.

“Share Pledge Agreement” means the share pledge agreement dated as of the
Closing Date among the Shareholders, the Purchaser and the Collateral Agent, the
form of which is attached hereto as Exhibit D.

“Subsidiary” means, in respect of any Person, any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity of which at least a majority of the total
voting power of the voting stock is at the time owned or controlled, directly or
indirectly, by:

(a)

such Person,

(b)

such Person and one or more Subsidiaries of such Person, or

(c)

one or more Subsidiaries of such Person.

“Trading Market” means Clearstream and Euroclear.

“Transaction Document” means this Agreement, the Indenture, the Agency
Agreement, the Notes, the Share Pledge Agreement, the Non-competition Covenant
and Agreement and the Voting Agreement, or any of them as the context may so
require.

“Trustee” means The Bank of New York, a New York banking corporation, acting as
trustee under the Indenture.

“US$” means the lawful currency of the United States from time to time.

“Voting Agreement” means a voting agreement dated as of the Closing Date among
the Shareholders and the Purchaser, the form of which is attached hereto as
Exhibit F.

2.

Rules of Construction.

Unless the context otherwise requires:

(a)

a term has the meaning assigned to it;





3




 




--------------------------------------------------------------------------------







(b)

“or” is not exclusive;

(c)

words in the singular include the plural, and in the plural include the
singular;

(d)

all references in this Agreement to “Sections”, “Exhibits” and other
subdivisions are to the designated Sections, Exhibits and subdivisions of this
Agreement as originally executed;

(e)

a reference to any person is, where relevant, deemed to be a reference to or to
include, as appropriate, that person’s successors and permitted assignees or
transferees;

(f)

a reference to (or to any specified provision of) any agreement or document
(including any Transaction Document) is to be construed as a reference to that
agreement or document as it may be amended from time to time;

(g)

the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Section or other
subdivision.

(h)

“including” means “including without limitation”;

(i)

provisions apply to successive events and transactions; and

(j)

references to a statute or statutory provision is to be construed as a reference
to that statute or statutory provision as it may be amended from time to time.

3.

Issuance of Notes.  

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the Purchaser, and the Purchaser will purchase from the Company, at
the Closing, an aggregate principal amount of US$28,000,000 of the Company’s
6.75% Senior Convertible Notes due 2012 (the “Notes”). The Notes will be issued
pursuant to the provisions of the Indenture. The Notes will be secured by a
perfected first priority Lien on all the equity interests of the Shareholders in
the Company granted pursuant to the Share Pledge Agreement.

The Notes will be offered and sold to the Purchaser pursuant to Regulation S or
other exemption from the registration requirements under the Act.  Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Act, the Notes shall bear the legends
relating to the offer and the sale of the Notes as required by (i) Regulation S
under the Act or (ii) any other applicable laws or regulations relating to the
issuance of the Notes.

4.

Purchase, Sale and Delivery.

The sale and purchase of the Notes to be purchased by the Purchaser shall occur
at the Hong Kong office of Simpson Thacher & Bartlett LLP, on or about 10:00
a.m., Chicago time, at a closing (the “Closing”) on December 27, 2006 or on such
other time or Business Day thereafter on or prior to January 12, 2007 as may be
agreed upon by the Company and the Purchaser.  At the Closing, the Company shall
deliver to the Purchaser one or more global certificates representing the Notes
in registered form, duly executed and registered in such names and denominations
as the Purchaser may request, against payment by the Purchaser of US$28,000,000,
the purchase price for the Notes, less an aggregate of US$10,200,000 plus
interest accrued up to (but excluding) the Closing Date on the Bridge Notes for
the repayment in full of the amounts due and payable with respect to such Bridge
Notes, by





4




 




--------------------------------------------------------------------------------







immediately available Federal funds bank wire transfer to such bank account or
accounts as the Company shall have beforehand designated to the Purchaser.  The
Notes to be represented by one or more global certificates in registered,
book-entry form will be deposited on the Closing Date, by or on behalf of the
Company, with The Bank of New York, as common depositary for Clearstream and
Euroclear, or its designated custodian, and registered in the name of The Bank
of New York.

5.

Representations and Warranties of the Company.

The Company represents and warrants to the Purchaser the following (provided
that the exceptions set forth in the Disclosure Schedule shall be deemed to part
of the representations and warranties made hereunder):

(a)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Act and the Exchange Act (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of the date of
filing, in the case of SEC Reports filed pursuant to the Exchange Act (and to
the extent such SEC Report was amended, then as of the date of filing of such
amendment), and as of the date of effectiveness in the case of SEC Reports filed
pursuant to the Act (and to the extent such SEC Report was amended, then as of
the date of effectiveness of such amendment), the SEC Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the SEC Reports, as of the date of filing, in the case of SEC
Reports filed pursuant to the Exchange Act (and to the extent such SEC Report
was amended, then as to the date of filing of such amendment), and as of the
date of effectiveness in the case of SEC Reports filed pursuant to the Act (and
to the extent such SEC Report was amended, then as of the date of effectiveness
of such amendment), contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports have been prepared in accordance with the applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial condition, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  All
other financial, statistical, and market and industry-related data included in
the SEC Reports are based on or derived from sources that the Company reasonably
believes to be reliable and accurate.

(b)

Ownership of Shares of Subsidiaries; Affiliates.

(i)

Schedule 5(b)(i) of the Disclosure Schedule contains complete and correct lists
of each Person in which the Company owns, directly or indirectly, any capital
stock or similar equity interests, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary.





5




 




--------------------------------------------------------------------------------







(ii)

All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5(b)(i) of the Disclosure Schedule as being
owned by the Company and its Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien.

(iii)

No Subsidiary is a party to, or otherwise subject to any legal or regulatory
restriction or any agreement (other than this Agreement) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

(c)

Organization.  Each of the Company and its Subsidiaries (i) has been duly
organized, is validly existing and is in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets,
and (iii) is duly qualified or licensed to do business and is in good standing
as a domestic or foreign corporation or limited liability company, as the case
may be, authorized to do business in each jurisdiction in which the nature of
such business or the ownership or leasing of such properties requires such
qualification, save where, for the purposes of (ii) or (iii) only, the failure
to have all such requisite power and authority or to be so duly qualified or
licensed does not, and could not be reasonably expected to have, a Material
Adverse Effect.

(d)

Capitalization and Voting Rights.

(i)

Capital Stock.  The authorized capital of the Company consists, immediately
prior to the Closing, of (A) 50,000,000 shares of Common Stock, of which
21,296,794 shares are currently issued and outstanding and (B) 5,000,000 shares
of Preferred Stock, of which no shares are currently issued and outstanding, and
there are no other capital stock.

(ii)

Issued and Issuable Shares.  As at the date hereof and immediately prior to the
Closing, there is no Common Stock issued or issuable pursuant to any exercise,
conversion, exchange, subscription or otherwise in connection with any warrants,
options (including pursuant to the Company’s stock option plan), convertible
securities or any agreement to sell or issue Common Stock or securities which
may be exercised, converted or exchanged for Common Stock (collectively,
“Fully-Diluted”).  The Conversion Shares issuable upon conversion of the Notes
have been duly reserved for issuance.  All of the issued and outstanding shares
of the Company’s Common Stock as of the Closing are duly authorized, validly
issued, fully paid and non-assessable, were issued in accordance with the
registration or qualification provisions of the Act and any relevant blue sky
laws of the United States or pursuant to valid exemptions therefrom and were
issued in compliance with other applicable laws (including, without limitation,
applicable PRC laws, rules and regulations) of and are not subject to any
rescission right or put right on the part of the holder thereof nor does any
holder thereof have the right to require the Company to repurchase such share
capital.

(iii)

Voting and Other Agreements.  Except as set forth on Schedule 5(d)(iii) of the
Disclosure Schedule, there are no outstanding (A) options, warrants or other
rights to purchase from the Company or any of the Subsidiaries, (B) agreements,
contracts, arrangements or other obligations of the Company or any of its
Subsidiaries to issue, or (C) other rights to convert any obligation into or
exchange any securities for, in the case of each of clauses (A) through (C),
shares of capital stock of, or other ownership or equity interests in, the
Company or any of its Subsidiaries.  Except as otherwise contemplated by the
Voting Agreement, the Company is not a party or subject to any agreement or
understanding and there is no agreement or understanding with any Person that
affects or





6




 




--------------------------------------------------------------------------------







relates to (x) the voting or giving of written consents with respect to any
security of the Company (including, without limitation, any voting agreements,
voting trust agreements, shareholder agreements or similar agreements) or the
voting by a director of the Company or (y) the sale, transfer or other
disposition with respect to any security of the Company.

(iv)

SEC Filings and OTC Trading. The Company files periodic reports with the
Securities and Exchange Commission pursuant to and in compliance with Section 15
of the Exchange Act.  The Company has not, in the 12 months preceding the date
hereof, received notice from the OTC on which the Common Stock has been traded
to the effect that the Company is not in compliance with the OTC requirements.
 The Company is, and upon consummation of the transactions contemplated hereby
expects to be, in compliance with all of the OTC listing requirements.

(e)

No Registration Rights.  No holder of securities of the Company or any of its
Subsidiaries is or currently will be entitled to have any registration rights
with respect to such securities.

(f)

Authorization.  (i) The Company has all requisite corporate power and authority
to execute, deliver and perform its obligations under each of the Transaction
Documents to which it is a party and to consummate the transactions contemplated
thereby, (ii) each Transaction Document to which the Company is a party has been
duly authorized, executed and delivered by the Company and (iii) each
Transaction Document to which the Company is a party shall constitute a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.

(g)

Valid Issuance of Notes.  The Notes, when issued, sold and delivered in
accordance with the terms and for the consideration set forth herein, will be
free of restrictions on transfer, other than restrictions on transfer under
applicable state and federal securities laws.  Assuming the accuracy of the
Purchaser’s representations in Section 7 below, the Notes will be issued in
compliance with applicable state and federal securities laws.  The Notes, when
issued, will be in the form contemplated by the Indenture.  The Notes have each
been duly authorized by the Company and, when executed by the Company, delivered
to the Purchaser and authenticated by the Trustee, in accordance with the terms
of this Agreement and the Indenture, the Notes will have been duly executed,
issued and delivered by the Company and will constitute legal, valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.

(h)

Valid Issuance of Conversion Shares. The conversion rights attached to the
Notes, when the Notes are issued on the Closing Date, will provide for the right
to convert the Notes into up to 8,750,000 shares of Common Stock of the Company
as of the Closing Date (as calculated immediately following the Closing and
assuming the conversion of all the Notes), determined in accordance with GAAP.
 The Conversion Shares have been duly and validly authorized for issuance by the
Company, and when issued pursuant to the terms of the Notes, the Indenture and
the Agency Agreement, will be validly issued, fully paid and non-assessable, not
subject to any preemptive or similar rights, free from all taxes, Liens, charges
and security interests with respect to the issuance thereof and free of
restrictions on transfer other than as expressly contemplated by the Transaction
Documents.  

(i)

Compliance with Instruments.  Neither the Company nor any of its Subsidiaries is
in violation of its respective certificate of incorporation, by-laws or other
organizational documents (the “Charter Documents”).  Neither the Company nor any
of its Subsidiaries is, nor does any condition exist





7




 




--------------------------------------------------------------------------------







(with the passage of time or otherwise) that could reasonably be expected to
cause the Company or any of its Subsidiaries to be, (i) in violation of any
statute, rule, regulation, law or ordinance, or any judgment, decree or order
applicable to the Company, any of its Subsidiaries or any of their properties
(collectively, “Applicable Law”) of any federal, state, national, provincial,
local or other governmental authority, governmental or regulatory agency or
body, court, arbitrator or self-regulatory organization of applicable
jurisdictions (each, a “Governmental Authority”), or (ii) in breach of or in
default under any bond, debenture, note or other evidence of indebtedness,
indenture, mortgage, deed of trust, lease or any other agreement or instrument
to which any of them is a party or by which any of them or their respective
property is bound (collectively, “Applicable Agreements”), other than in each of
clause (i) and (ii) such violations, breaches or defaults that are not material.

(j)

No Conflicts.  Neither the execution, delivery or performance of any of the
Transaction Documents nor the consummation of any of the transactions
contemplated therein will conflict with, violate, constitute a breach of or a
default (with the passage of time or otherwise) under, require the consent of
any Person or a Governmental Authority (other than consents already obtained) or
result in the imposition of a Lien on any assets of the Company or any of its
Subsidiaries under or pursuant to (i) the Charter Documents, (ii) any Applicable
Agreement, or (iii) any Applicable Law, other than in each of clause (ii) and
(iii) such violations, breaches or defaults that are not material.  Immediately
following consummation of the transactions contemplated in the Transaction
Documents, no Default will exist under the Indenture.

(k)

Governmental Filings.  No filing with, consent, approval, authorization or order
of, any Governmental Authority is required to be made by the Company or any of
its Subsidiaries for the consummation of the transactions contemplated by the
Transaction Documents, except as have been obtained or will have been obtained
on or before the Closing Date.  

(l)

Proceedings.  There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding, domestic or foreign (collectively,
“Proceedings”), pending or, to the knowledge of the Company, threatened, that
seeks to restrain, enjoin, prevent the consummation of, or otherwise challenges
any of the Transaction Documents or any of the transactions contemplated
therein.

(m)

Permits.  Each of the Company and its Subsidiaries possesses all material
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate their respective properties and to carry on
their respective businesses as now conducted (“Permits”).  All of the Permits
are valid and in full force and effect.  The Company and its Subsidiaries have
fulfilled and performed all of their respective obligations with respect to such
Permits and no event has occurred which allows, or after notice or lapse of time
could allow, revocation or termination thereof or result in any other material
impairment of the rights of the holder of any such Permit.  None of the Company
or its Subsidiaries has received actual notice of any proceeding relating to
revocation or modification of any such Permit.

(n)

Title to Property.  Each of the Company and its Subsidiaries has good and
marketable title to all real property and personal property owned by it, in each
case free and clear of any Liens as of the Closing Date, except such Liens as
are permitted under the Indenture.  For unowned real property of the Company or
its Subsidiaries that is currently used or currently planned to be used for the
business operations of the Company or its Subsidiaries, each of the Company and
its Subsidiary has good and marketable title to all leasehold estates in real
and personal property being leased by it and, in each case free and clear of all
Liens as of the Closing Date.





8




 




--------------------------------------------------------------------------------







(o)

Insurance.  Each of the Company and its Subsidiaries maintains reasonably
adequate insurance covering its material properties, operations, personnel and
business, and is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged.  All policies of insurance insuring
the Company and any of its Subsidiaries and their respective businesses, assets,
employees, officers and directors are in full force and effect.  Each of the
Company and its Subsidiaries is in compliance with the terms of such policies
and instruments in all material respects, and there are no claims by the Company
or any of its Subsidiaries under any such policy or instrument as to which, to
the Company’s knowledge, any insurance company is denying liability or defending
under a reservation of rights clause.  Neither the Company nor any Subsidiary
has been refused any insurance coverage sought or applied for, and neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect.

(p)

Taxes.  All Tax returns required to be filed by the Company or any of its
Subsidiaries have been filed (taking into account all extensions of due dates),
and all such returns are true, complete and correct in all material respects.
 All material Taxes that are due from the Company or any of its Subsidiaries
have been paid other than those (i) currently payable without penalty or
interest or (ii) being diligently contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP.  To the knowledge of the Company, there are no proposed Tax
assessments against the Company or any of its Subsidiaries.  The accruals and
reserves on the books and records of the Company and its Subsidiaries in respect
of any Tax liability for any Taxable period not finally determined are adequate
to meet any assessments of Tax for any such period.  For purposes of this
Agreement, the term “Tax” and “Taxes” shall mean all Federal, state, national,
provincial, local and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto.

(q)

Intellectual Property.  

(i)

Each of the Company and its Subsidiaries owns, or is validly licensed under, or
has the right to use, all Intellectual Property necessary for the conduct of its
business.  As of the Closing Date, such Intellectual Property is or will be free
and clear of all Liens, except where the failure to own, possess, or have the
right to use such Intellectual Property could not be reasonably expected to have
a Material Adverse Effect.  To the Company’s knowledge, no claims or notices of
any potential claim have been asserted by any Person challenging the use of any
such Intellectual Property by the Company or any of its Subsidiaries or
questioning the validity or effectiveness of the Intellectual Property or any
license or agreement related thereto, and, to the Company’s knowledge, there are
no facts which would form a valid basis for any such claim.  To the Company’s
knowledge, the use of such Intellectual Property by the Company or any of its
Subsidiaries will not infringe on the Intellectual Property rights of any other
Person.  

(ii)

There is no Registered IP owned by or licensed to the Company or any of its
Subsidiaries, nor is there any other material Intellectual Property licensed to
the Company or any of its Subsidiaries.  “Registered IP” means Intellectual
Property that is registered, filed, or issued under the authority of any
governmental authority, including all patents, registered copyrights, registered
mask works, and registered trademarks and all applications for any of the
foregoing.  All Intellectual Properties owned by the Company and its
Subsidiaries necessary for the conduct of their businesses are valid and in full
force and effect.





9




 




--------------------------------------------------------------------------------







(iii)

Each of the Company and its Subsidiaries has taken reasonable steps and measures
to establish and preserve ownership of or right to use all Intellectual Property
material to the operation of its business, including any Intellectual Property
that was jointly developed with any third-parties, or any Intellectual Property
for which improper or unauthorized disclosure would impair its value or
validity, and has had executed appropriate nondisclosure and confidentiality
agreements and made all appropriate filings, registrations and payments of fees
in connection with the foregoing.  To the Company’s knowledge, there is no
infringement or misappropriation by any other Person of any Intellectual
Property of the Company or its Subsidiaries.  No proceedings or claims in which
the Company or any of its Subsidiaries alleges that any Person is infringing
upon, or otherwise violating, any Intellectual Property of the Company or its
Subsidiaries are pending, and none has been served, instituted or asserted by
the Company or its Subsidiaries.

(iv)

No former or current employee, no former or current consultant, and no
third-party joint developer of the Company or its Subsidiaries has any rights in
any Intellectual Property made, developed, conceived, created or written by the
aforesaid employee or consultant during the period of his or her retention by
the Company and its Subsidiaries which can be asserted against the Company and
its Subsidiaries.

(v)

No Intellectual Property owned by the Company or its Subsidiaries necessary for
the conduct of their business is the subject of any security interest, Lien,
license or other contract granting rights therein to any other Person.  Each of
the Company and its Subsidiaries has not (A) transferred or assigned, (B)
granted an exclusive license to or (C) provided or licensed, any Intellectual
Property owned by the Company or its Subsidiaries and necessary for the conduct
of their business to any Person.

(r)

Internal Controls.  The Company and each of its Subsidiaries maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences.

(s)

Financial Statements.  Subsequent to the date of the Company’s audited financial
statements filed for the year ended December 31, 2005, except as disclosed
therein or in any subsequent SEC Report, (A) neither the Company nor any of its
Subsidiaries has incurred any liabilities, direct or contingent, that are
material, individually or in the aggregate, to the Company, or has entered into
any material transactions not in the ordinary course of business, (B) there has
not been any material decrease in the capital stock or any material increase in
long-term indebtedness or any material increase in short-term indebtedness of
the Company or any Subsidiary, or any payment of or declaration to pay any
dividends or any other distribution with respect to the Company or any of its
Subsidiaries, and (C) there has not been any material adverse change in the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole; excluding any changes caused by (x) the condition of the industry of
the Company that do not disproportionately affect the Company, (y) the failure
of the Company to meet its financial projections or (z) the execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby (each of clauses (A), (B) and (C), a “Material Adverse Change”).  To the
knowledge of the Company, there is no event that is reasonably likely to occur
in the foreseeable future, which if it were to occur, could, individually or in
the aggregate, have a Material Adverse Change.





10




 




--------------------------------------------------------------------------------







(t)

Indebtedness.  All Indebtedness represented by the Notes is being incurred for
proper purposes and in good faith.  Based on the financial condition of the
Company as of the Closing Date after giving effect to the receipt by the Company
of the proceeds from the sale of the Notes hereunder, (i) the fair saleable
value of the Company’s and its Subsidiaries’ assets taken as a whole exceeds the
amount that will be required to be paid on or in respect of the Company’s and
its Subsidiaries’ existing debts and other liabilities (including contingent
liabilities) as they mature; (ii) the present fair saleable value of the assets
of the Company and its Subsidiaries taken as a whole is greater than the amount
that will be required to pay the probable liabilities of the Company and its
Subsidiaries on their respective debt as they become absolute and mature, and
(iii) the Company and its Subsidiaries taken as a whole are able to realize upon
their assets and pay their debt and other liabilities  (including contingent
obligations) as they mature; (iv) the Company’s and its Subsidiaries’ assets
taken as a whole do not constitute unreasonably small capital to carry on their
respective businesses as now conducted and as proposed to be conducted including
their respective capital needs taking into account the particular capital
requirements of the business conducted by the Company or its Subsidiaries, and
projected capital requirements and capital availability thereof; and (v) the
current cash flow of each of the Company and its Subsidiaries, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  Neither the Company nor any of its Subsidiaries intends to
incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).  The Company has no knowledge of any facts or circumstances which lead it
to believe that it or any of its Subsidiaries will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  The SEC Reports sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” shall mean (i) any liabilities
for borrowed money or amounts owed in excess of US$100,000, (ii) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (iii) the present value of any annual lease
payments in excess of US$100,000 due under any lease required to be capitalized
in accordance with GAAP.  Neither the Company nor any Subsidiary is, or has
reason to believe it is likely to be, in default with respect to any such
Indebtedness and no waiver of default is currently in effect.  Neither the
Company nor any of its Subsidiaries has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien other
than Permitted Liens (as defined in the Indenture).  Neither the Company nor any
of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company.

(u)

No Stabilization.  None of the Company or its Subsidiaries has and, to each of
its knowledge after due inquiry, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of either the Company
or its Subsidiaries to facilitate the sale or resale of any of the Notes, (ii)
sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, the Notes, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company or its Subsidiaries.





11




 




--------------------------------------------------------------------------------







(v)

No Sale to the U.S.  None of the Company, its Subsidiaries, their respective
Affiliates, or any person acting on its or their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy,
sell or offer to sell or otherwise negotiate in respect of, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Notes in a manner or under circumstances that
would require the registration of the Notes under the Act.

(w)

No Directed Selling Efforts.  None of the Company, its Subsidiaries, their
respective Affiliates, or any person acting on its or their behalf (other than
the Purchaser, its Affiliates or persons acting on their behalf, as to whom the
Company makes no representation) has engaged in any directed selling efforts
(within the meaning of Regulation S) with respect to the Notes; and each of the
Company, its Subsidiaries, their respective Affiliates and each person acting on
its or their behalf has complied with the offering restrictions requirement of
Regulation S.

(x)

No Registration.  Assuming the accuracy of the Purchaser’s representations and
warranties set forth in Section 7, no registration under the Act of the Notes is
required for the offer and sale of the Notes to the Purchaser in the manner
contemplated herein or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(y)

Eligibility.  The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.

(z)

Labor Matters.  Neither the Company nor any Subsidiary is bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the knowledge of the Company, has
sought to represent any of the employees, representatives or agents of the
Company or any Subsidiary.  There is no strike or other labor dispute involving
the Company or any Subsidiary pending or threatened, which could have a Material
Adverse Effect.  There is no employment related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against the Company or any Subsidiary that could, individually or in the
aggregate, have a Material Adverse Effect.  

(aa)

Brokers and Finders.  The Company has not engaged any broker, finder, commission
agent or other similar person (other than AES) in connection with the
transactions contemplated under the Transaction Documents, and the Company is
not under any obligation to pay any broker’s fee or commission (other than to
AES) in connection with such transactions.

(bb)

Environmental Matters.  Each of the Company and its Subsidiaries (i) is in
compliance with any and all currently applicable foreign, federal, state,
national, provincial, and local laws and regulations relating to the protection
of the environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business, (iii) has not received actual notice
of any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, (iv) neither the Company nor any of its Subsidiaries has knowledge
of any facts which would give rise to any claim, public or private, against it
of violation of Environmental Laws arising out of the operations of the Company
and its Subsidiaries, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect; and (v) neither the Company nor
any of its Subsidiaries has stored any hazardous materials on real properties
now or formerly owned, leased or operated by any of them, and has not disposed
of any hazardous materials, in a manner contrary to any





12




 




--------------------------------------------------------------------------------







Environmental Laws; except as to each of the foregoing where such non-compliance
with Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect.

In the ordinary course of its business, the Company periodically reviews the
effect of Environmental Laws on the business, operations and properties of the
Company and its Subsidiaries, in the course of which it identifies, estimates
and evaluates associated costs and liabilities (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties).  On the basis of such review, the Company has
reasonably concluded that such associated costs would not have a Material
Adverse Effect.

(cc)

Encumbrances.  As of the Closing Date, except for any such restrictions provided
under the laws of the jurisdiction of incorporation of the Company or the
Subsidiary, as applicable, there will be no encumbrances or restrictions on the
ability of the Company or any Subsidiary (i) to pay dividends or make other
distributions on such parties’ capital stock or to make loans or advances or pay
any indebtedness to, or investments in, the Company or any Subsidiary, or (ii)
to transfer any of its property or assets to the Company or any Subsidiary,
except for such restrictions set forth in the Transaction Documents.

(dd)

Foreign Corrupt Practices Act.  Neither the Company or its Subsidiaries, nor to
the knowledge of the Company, any agent or other person acting on behalf of the
Company or its Subsidiaries, directly or indirectly, (i) has used any funds, or
will use any proceeds from the sale of the Notes, for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) has made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) has failed to disclose fully
any contribution made by the Company or its Subsidiaries (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

(ee)

Ranking of Obligations.  The payment obligations of the Company under this
Agreement will rank at least pari passu, without preference or priority, with
all other unsecured and unsubordinated Indebtedness of the Company.  

(ff)

Related Party Transactions.  Other than as set forth in an SEC Report, no
material relationship, direct or indirect, exists between or among any of the
Company or its Subsidiaries or any Affiliate of the Company or its subsidiaries,
on the one hand, and any former or current director, officer, stockholder,
customer or supplier of any of them (including any member of their immediate
family), on the other hand.

(gg)

Investment Company.  The Company and its Subsidiaries are not, and as a result
of the offer and sale of the Notes contemplated herein will not be, required to
register as an “investment company” under, and as such term is defined in, the
U.S. Investment Company Act of 1940, as amended in connection with or as a
result of the offer and sale of the Notes.

(hh)

PFIC.

Neither the Company nor any of its Subsidiaries is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
Code (“PFIC”).  The Company will use commercially reasonable efforts not to
become, and cause its Subsidiaries not to become, a PFIC.  If the Company
determines that either it or any of its Subsidiaries has become a PFIC, it





13




 




--------------------------------------------------------------------------------







will promptly notify the Purchaser and provide all information requested by the
Purchaser that is necessary for the Purchaser to make a qualified electing fund
(QEF) election.

(ii)

OFAC.  Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(jj)

Money Laundering Laws.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

(kk)

Full Disclosure.  All disclosure furnished by or on behalf of the Company to the
Purchaser regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated under the Transaction Documents,
including the Disclosure Schedule, with respect to the representations and
warranties made herein are true and correct with respect to such representations
and warranties and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  The Company acknowledges and agrees that the Purchaser does not
make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 7 hereof.

6.

Covenants of the Company.

The Company hereby agrees:

(a)

To (i) advise the Purchaser promptly after obtaining knowledge (and, if
requested by the Purchaser, confirm such advice in writing) of the issuance by
any state securities commission of any stop order suspending the qualification
or exemption from qualification of the Notes for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any state
securities commission or other regulatory authority, (ii) use its commercially
reasonable efforts to prevent the issuance of any stop order or order suspending
the qualification or exemption from qualification of the Notes under any state
securities or Blue Sky laws, and (iii) if at any time any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Notes under any such laws,
use its commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time.

(b)

As long as any of the Notes are “restricted securities” within the meaning of
Rule 144(a)(3) or Rule 905 under the Act, to, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act.





14




 




--------------------------------------------------------------------------------







(c)

Whether or not any of the transactions contemplated under the Transaction
Documents are consummated or this Agreement is terminated, to pay (i) all costs,
expenses, fees and taxes incident to and in connection with: (A) the printing,
processing and distribution (including, without limitation, word processing and
duplication costs) and delivery of, each of the Transaction Documents and (B)
the preparation, issuance and delivery of the Notes, (ii) all expenses in
connection with qualifying the Notes for trading on the Trading Market, (iii)
all fees and expenses of the Company in connection with approval of the Notes
for “book entry” transfer, (iv) all fees and expenses (including counsel’s fees
and expenses) of the Trustee, the Conversion Agent, the Paying Agent, the
Registrar, the Collateral Agent and any other agents contemplated in the
Transaction Documents, and (v) 50% of the aggregate fees and expenses of the
counsels to the Company and the Purchaser, provided that nothing in this clause
(v) shall affect the Company’s obligations with respect to the fees and expenses
of its counsels.

(d)

To do and perform all things required to be done and performed under the
Transaction Documents prior to and after the Closing Date.

(e)

Prior to making any public disclosure or filings as may be required by
applicable law with respect to this Agreement and the transactions contemplated
hereby, to provide the Purchaser and its counsel with the reasonable opportunity
to review and comment on such public disclosure documents and consider in good
faith any comments received by the Purchaser or its counsel.

(f)

To use its commercially reasonable efforts to effect the inclusion of the Notes
in the Trading Market.

(g)

For so long as the Purchaser owns any of the Notes, to furnish to the Purchaser
copies of all reports and other communications (financial or otherwise)
furnished by the Company to the Trustee or to the holders of its Notes and, as
soon as available, copies of any reports or financial statements furnished to or
filed by the Company with the Commission or any national securities exchange on
which any class of securities of the Company may be listed; provided, however,
that any such report or financial statements filed on the Commission’s EDGAR
database need not be separately furnished.

(h)

During the two year period after the Closing Date (or such shorter period as may
be provided for in Rule 144(k) under the Act, as the same may be in effect from
time to time), not to, and not to permit any current or future Subsidiaries of
the Company or any other affiliates (as defined in Rule 144A under the Act)
controlled by the Company to, resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by the Company,
any current or future Subsidiaries of the Company or any other affiliates (as
defined in Rule 144A under the Act) controlled by the Company, except pursuant
to an effective registration statement under the Act.

(i)

To pay all stamp, documentary and transfer taxes and other duties, if any, which
may be imposed by any Governmental Authorities or any political subdivision
thereof or taxing authority thereof or therein with respect to the issuance of
the Notes or the sale thereof to the Purchaser.

(j)

To use its commercially reasonable efforts not to become, and cause its
Subsidiaries not to become, a PFIC.  If the Company determines that it or any of
its Subsidiaries has become a PFIC, the Company will promptly notify the
Purchaser and provide all information requested by the Purchaser that is
necessary for it to make a qualified electing fund (QEF) election.

(k)

Not to register any transfer of the Notes that is not (i) made in accordance
with the provisions of Regulation S under the Act, (ii) made pursuant to
registration under the Act, or (iii) made pursuant to an available exemption
under the Act.





15




 




--------------------------------------------------------------------------------







(l)

Prior to the Closing or termination of this Agreement, without the express prior
written consent of the Purchaser (which consent shall be at the Purchaser’s sole
discretion), not to pursue or discuss any Outside Financing in excess of
US$150,000 with any Person other than the Purchaser or its Affiliates.

(m)

If the Closing is not consummated for any reason, not to consummate any Outside
Financing in excess of US$2,000,000 (i) at any time after the date of this
Agreement (if the failure to so consummate is caused by the failure of the
Company or any Shareholder to satisfy the conditions contained in Section 8 on
or prior to the Closing Date), or (ii) otherwise, on or prior to the date
falling four months after the date of this Agreement (if the failure to
consummate is due to any other reason other than the failure of the Purchaser to
satisfy its obligations hereunder), without, in each case, the Purchaser or its
Affiliates being offered the first priority option to provide such Outside
Financing to the Company.  Notwithstanding anything to the contrary contained
herein (including Section 10 hereof), the Company’s obligation pursuant to this
Section 6(m) shall survive any termination of this Agreement.

(n)

No later than the later of (i) the day following the Closing Date and (ii) the
Business Day following the clearance for the announcement of the Closing in the
United States, to file a Form 8-K announcing the Closing of the transactions
contemplated hereby and the material terms thereof, which must be reviewed and
consented to by the Purchaser prior to the filing, which consent shall not be
unreasonably withheld or delayed; and to provide the draft of such Form 8-K to
the Purchaser reasonably in advance for review.

(o)

In connection with the conversion of the Notes into Conversion Shares, neither
the Company nor any Person acting on its behalf will take any action which would
result in the Conversion Shares being exchanged by the Company other than with
the then existing holders of the Notes exclusively where no commission or other
remuneration is paid or given directly or indirectly for soliciting the exchange
in compliance with Section 3(a)(9) of the Act.

(p)

After the occurrence and during the continuation of an Event of Default, as
defined in the Notes:

(i)

the Company shall, upon the reasonable request of the Collateral Agent, at the
Company’s expense, execute and deliver, and cause its officers and directors to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be required by applicable law or may
be necessary or, in the opinion of the Collateral Agent or its counsel,
advisable to register the applicable Collateral under the provisions of the Act,
and to exercise its best efforts to cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Collateral Agent or its counsel, are necessary or advisable, all in conformity
with the requirements of the Act and the rules and regulations of the Commission
applicable thereto.

(ii)

the Company shall, at the Company’s expense, use its best efforts to qualify the
Collateral under state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of the Collateral;

(iii)

the Company shall, at the Company’s expense, make available to the holders of
its securities, as soon as practicable, earnings statements which will satisfy
the provisions of Section 11(a) of the Act;





16




 




--------------------------------------------------------------------------------







(iv)

the Company shall, at the Company’s expense, do or cause to be done all such
other acts and things as may be necessary to make such sale of the Collateral or
any part thereof valid and binding and in compliance with applicable law; and

(v)

the Company shall reimburse the Collateral Agent for all expenses incurred by
the Collateral Agent, including, without limitation, reasonable attorneys’ and
accountants’ fees and expenses in connection with the foregoing under this
clause (p).  

(q)

The Company shall be responsible for any expenses incurred by the Shareholders
pursuant to Section 10 of the Share Pledge Agreement.

7.

Purchaser’s Representations, Warranties and Agreements.

The Purchaser represents and warrants to the Company that:

(a)

The Purchaser is not a “U.S. Person” (as defined in Rule 902 of Regulation S
under the Act) and it understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the Notes
in any country or jurisdiction where action for that purpose is required.  The
Purchaser is not acquiring the Notes for the account or benefit of any U.S.
persons except in accordance with exemption from registration requirements of
the Act below or in a transaction not subject thereto.

(b)

The Purchaser is not acquiring the Notes with a view to any distribution thereof
that would violate the Act or the securities laws of any state of the United
States or any other applicable jurisdiction.

(c)

The Purchaser (i) agrees on its own behalf and on behalf of any investor account
for which it has purchased Notes that it will not offer, sell or otherwise
transfer any of the Notes nor, unless in compliance with the Act, engage in
hedging transactions involving such securities on or prior to the date which is
one year after the later of the date of the commencement of the offering and the
date of original issuance (or of any predecessor of any Note proposed to be
transferred by the Purchaser) and such later date, if any, as may be required by
applicable law, except (A) to the Company, (B) pursuant to a registration
statement that has been declared effective under the Act, (C) for so long as any
Note is eligible for resale pursuant to Rule 144A under the Act, to a person it
reasonably believes is a “qualified institutional buyer” as defined in Rule 144A
that purchases for its own account or for the account of another qualified
institutional buyer to whom notice is given that the transfer is being made in
reliance on Rule 144A, (D) pursuant to offers and sales to Persons who are not
“U.S. Persons” (within the meaning of Regulation S) that occur outside the
United States within the meaning of Regulation S or (E) pursuant to any other
available exemption from the registration requirements of the Act, and (ii)
agrees that it will give to each person to whom such Note is transferred a
notice substantially to the effect of this paragraph .

(d)

The Purchaser acknowledges that the Notes and the Conversion Shares are
“restricted securities” as defined in Rule 144 under the Act.

(e)

No form of “directed selling efforts” (as defined in Rule 902 of Regulation S
under the Act), general solicitation or general advertising in violation of the
Act has been or will be used nor will any offers by means of any directed
selling efforts in the United States be made by the Purchaser or any of its
representatives in connection with the offer and sale of any of the Notes.





17




 




--------------------------------------------------------------------------------







(f)

The Notes to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Notes.  

8.

Conditions to Purchase Notes at Closing.

The Purchaser’s obligation to purchase the Notes under this Agreement is subject
to the satisfaction or waiver of each of the following conditions:

(a)

All the representations and warranties of the Company and each Shareholder
contained in each Transaction Document shall be true and correct as of the date
hereof and at the Closing Date.  On or prior to the Closing Date, the Company
and each Shareholder shall have performed or complied with all of the agreements
and satisfied all conditions on their respective parts to be performed, complied
with or satisfied pursuant to the Transaction Documents.

(b)

No injunction, restraining order or order of any nature by a Governmental
Authority shall have been issued as of the Closing Date that could prevent or
materially interfere with the consummation of the transactions contemplated
under the Transaction Documents; and no stop order suspending the qualification
or exemption from qualification of any of the Notes in any jurisdiction shall
have been issued and no Proceeding for that purpose shall have been commenced
or, to the knowledge of the Company after due inquiry, be pending or threatened
as of the Closing Date.

(c)

No action shall have been taken and no Applicable Law shall have been enacted,
adopted or issued that could, as of the Closing Date, reasonably be expected to
prevent the consummation of the transactions contemplated under the Transaction
Documents.  No Proceeding shall be pending or, to the knowledge of the Company
after due inquiry, threatened other than Proceedings that if adversely
determined could not, individually or in the aggregate, adversely affect the
issuance or marketability of the Notes, or could not, individually or in the
aggregate, have a Material Adverse Effect.

(d)

The Purchaser shall have received on the Closing Date:

(i)

a certificate dated the Closing Date, signed by the Chief Executive Officer of
the Company on behalf of the Company to the effect that (a) the representations
and warranties set forth in Section 6 are true and correct with the same force
and effect as though expressly made at and as of the Closing Date, (b) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date, (c)
at the Closing Date, since the date hereof or since the date of the most recent
financial statements in the SEC Reports, no event or events have occurred, no
information has become known nor does any condition exist that could,
individually or in the aggregate, have a Material Adverse Effect, (d) since the
date of the most recent financial statements in the SEC Reports, neither the
Company nor any of its Subsidiaries has incurred any liabilities or obligations,
direct or contingent, not in the ordinary course of business, that are material
to the Company and its Subsidiaries, taken as a whole, or entered into any
transactions not in the ordinary course of business that are material to the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, and there has not been any
change in the capital stock or long-term indebtedness of the Company or any of
its Subsidiaries that is material to the business, condition (financial or
otherwise) or results of operations or prospects of the Company and





18




 




--------------------------------------------------------------------------------







its Subsidiaries, taken as a whole, and (e) the sale of any of the Notes has not
been enjoined (temporarily or permanently);

(ii)

a certificate dated the Closing Date, signed by each Shareholder, to the effect
that (a) the representations and warranties set forth in the Share Pledge
Agreement which are given by such Shareholder are true and correct with the same
force and effect as though expressly made at and as of the Closing Date, (b) the
Shareholder has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied under the Share Pledge Agreement at or prior
to the Closing Date;

(iii)

a certificate dated the Closing Date, signed by the Secretary of the Company,
including specimen signatures of those officers of the Company authorized to
sign the Transaction Documents on behalf of the Company, attaching true,
complete and up to date copies of the certificate of incorporation and by-laws
of the Company and certifying as to such other maters as the Purchaser may
reasonably require;

(iv)

such other certificates dated the Closing Date, executed by each Shareholder and
the Secretary and other officer of the Company, certifying such matters as the
Purchaser may reasonably request;

(v)

stock powers executed (but undated) by each Shareholder and share certificates
relating to the shares pledged by each Shareholder in the Company;

(vi)

the opinions of Lewis, Hansen, Waldo & Pleshe, LLC, Nevada counsel to the
Company and the Shareholders, dated the Closing Date, in the form and substance
satisfactory to the Purchaser and substantially in the form attached hereto as
Exhibit A-1;

(vii)

the opinions of Jones Day, U.S. counsel to the Company and the Shareholders,
dated the Closing Date, in the form and substance satisfactory to the Purchaser
and substantially in the form attached hereto as Exhibit A-2; and

(viii)

the opinions of Dacheng Law Firm, PRC counsel to the Company and the
Shareholders, dated the Closing Date, in the form and substance satisfactory to
the Purchaser and substantially in the form attached hereto as Exhibit A-3.

(e)

Each of the Transaction Documents shall have been executed and delivered by all
parties thereto, and the Purchaser shall have received a fully executed original
(or clearly legible facsimile copy) of each Transaction Document.

(f)

The Purchaser shall have received copies of all documents delivered under or in
connection with the transactions contemplated in the Transaction Documents that
are required to be delivered at or prior to the Closing Date.

(g)

None of the other parties to any of the Transaction Documents shall be in breach
or default under their respective obligations thereunder.

(h)

Contemporaneously with the Closing, all amounts outstanding under the Bridge
Notes have been repaid in full.





19




 




--------------------------------------------------------------------------------







(i)

The Purchaser and its counsel shall be satisfied that (i) the Liens granted to
the Collateral Agent in the Share Pledge Agreement are first priority Liens; and
(ii) no Lien exists on any of the Collateral other than the Liens granted in
favor of the Collateral Agent.

(j)

The board of directors of the Company shall have approved and authorized by all
necessary corporate or other action (i) the execution and delivery of the
Transaction Documents, (ii) all actions to be performed or satisfied under the
Transaction Documents, (iii) the consummation of the transactions contemplated
by the Transaction Documents, (iv) the pricing terms of the Notes, and (v) all
other actions necessary in connection with the transactions contemplated by the
Transaction Documents and the offering of the Notes, and shall have provided the
Purchaser with a copy of such authorizations.

(k)

The Purchaser shall have completed and be satisfied with the results of all
business, legal and financial due diligence, and any items requiring correction
identified by the Purchaser shall have been corrected to the Purchaser’s
satisfaction.

(l)

The Purchaser shall have received all necessary internal approval for the
transactions contemplated hereunder or under the Transaction Documents.

9.

Indemnification.

(a)

The Company agrees to indemnify and hold harmless the Purchaser, each of its
Affiliates (including any person who controls the Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act) and their respective
officers, directors, partners, shareholders, counsel, employees and agents (the
Purchaser and each such other person being referred to as an “Indemnified
Person”), to the fullest extent lawful, from and against any losses, claims,
damages, liabilities and reasonable expenses (or actions in respect thereof), as
incurred, related to or arising out of or in connection with:

(i)

actions taken or omitted to be taken by the Company or its Affiliates, officers,
directors, employees or agents; or

(ii)

any breach by the Company or its Affiliates of any of the representations,
warranties, covenants and agreements set forth in any Transaction Document,

and will reimburse the Indemnified Persons for all reasonable expenses
(including, without limitation, fees and expenses of counsel) as they are
incurred in connection with investigating, preparing, defending or settling any
such action or claim, whether or not in connection with litigation in which any
Indemnified Person is a named party.  If any of the Indemnified Persons’
personnel appears as witnesses, are deposed or are otherwise involved in the
defense of any action against an Indemnified Person, the Company will reimburse
the Purchaser for all reasonable expenses incurred by the Purchaser by reason of
any of the Indemnified Persons being involved in any such action.

(b)

As promptly as reasonably practical after receipt by an indemnified party under
this Section 9 of notice of the commencement of any action for which such
indemnified party is entitled to indemnification under this Section 9, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 9, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) above unless and only to the extent it is materially prejudiced as
a result thereof and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party otherwise than the indemnification
obligation provided in





20




 




--------------------------------------------------------------------------------







paragraph (a) above.  In case any such action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may determine, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party) at the expense of the indemnifying
party; provided, however, that if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such  action include both the indemnified party and the
indemnifying party and the indemnified party shall have been advised by counsel
that there may be one or more legal defenses available to it and/or other
indemnified party that are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action or (iv)
the indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party, then, in each such case, the
indemnifying party shall not have the right to direct the defense of such action
on behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel (including local
counsel) to defend such action on behalf of such indemnified party or parties at
the expense of the indemnifying party.  After notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof and
approval by such indemnified party of counsel appointed to defend such action,
the indemnifying party will not be liable to such indemnified party under this
Section 9 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) in any one action or separate
but substantially similar actions in the same jurisdiction arising out of the
same general allegations or circumstances, representing the indemnified party
who are parties to such action or actions). No indemnifying party shall, without
the prior written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party.

(c)

The indemnity and expense reimbursement obligations set forth herein (i) shall
be in addition to any liability the Company may otherwise have to any
Indemnified Person, (ii) shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Purchaser or any
other Indemnified Person and (iii) shall be binding on any successor or assign
of the Company or its business and assets.

10.

Termination.  

(a)

The Purchaser may terminate this Agreement at any time prior to the Closing Date
by written notice to the Company if any of the following has occurred:

(i)

since the date hereof, any Material Adverse Effect or development involving or
reasonably expected to result in a prospective Material Adverse Effect that
could, in the Purchaser’s reasonable judgment, be expected to (A) make it
impracticable or inadvisable to proceed with





21




 




--------------------------------------------------------------------------------







the consummation of the transaction on the terms and in the manner contemplated
in this Agreement or (B) materially impair the investment quality of any of the
Notes;

(ii)

the failure of the Company or any Shareholder to satisfy the conditions
contained in Section 8 on or prior to the Closing Date;

(iii)

any outbreak or escalation of hostilities or other national or international
calamity or crisis, including acts of terrorism, or material adverse change or
disruption in economic conditions in, or in the financial markets of, the United
States, the European Union, or Hong Kong (it being understood that any such
change or disruption shall be relative to such conditions and markets as in
effect on the date hereof), if the effect of such outbreak, escalation,
calamity, crisis, act or material adverse change in the economic conditions in,
or in the financial markets of, the United States, the European Union or Hong
Kong could be reasonably expected to make it, in the Purchaser’s sole judgment,
impracticable or inadvisable to proceed with the consummation of the transaction
on the terms and in the manner contemplated in this Agreement;

(iv)

trading in the Common Stock shall have been suspended by the OTC market or the
suspension or limitation of trading generally in securities on the New York
Stock Exchange, the American Stock Exchange, the London Stock Exchange, the Hong
Kong Stock Exchange, the NASDAQ Capital Market or the NASDAQ Global Market or
any setting of limitations on prices for securities on any such exchange or the
NASDAQ Capital Market or the NASDAQ Global Market;

(v)

the enactment, publication, decree or other promulgation after the date hereof
of any Applicable Law that could be reasonably expected to have a Material
Adverse Effect; or

(vi)

the declaration of a banking moratorium by any federal or New York state
Governmental Authority; or the taking of any action by any Governmental
Authority after the date hereof in respect of its monetary or fiscal affairs
that could reasonably be expected to have a material adverse effect on the
financial markets in the United States, European Union, Hong Kong or elsewhere.

(b)

The Company shall pay to the Purchaser a fee equal to US$1,540,000 (the “Company
Breakup Fee”) if this Agreement is terminated by the Purchaser pursuant to
Section 10(a)(ii) above.  The Company shall promptly (but in no event later than
15 days following such termination by the Purchaser) pay the Company Breakup Fee
to the Purchaser.

(c)

The Company may terminate this Agreement at any time prior to the Closing Date
by written notice to the Purchaser based upon the Purchaser’s intentional breach
of its representations, warranties, covenants and obligations under this
Agreement.

(d)

The Purchaser shall pay to the Company a fee equal to US$1,540,000 (the
“Purchaser Breakup Fee”) if this Agreement is terminated by the Company pursuant
to Section 10(c) above; provided, however, that notwithstanding the foregoing or
anything to the contrary contained herein, the Purchaser shall not be required
to pay, or the Company shall not have any claim to receive, the Purchaser
Breakup Fee if this Agreement is terminated based on the finding (through the
Purchaser’s due diligence investigation or otherwise) of any material
misstatement, omission or discrepancy in the Company’s disclosure to the
Purchaser or its financial statements or SEC Reports, as determined solely at
the discretion of the Purchaser.  Subject to the foregoing proviso, the
Purchaser shall promptly (but in no event later than 15 days following such
termination by the Company) pay the Purchaser Breakup Fee to the Company.





22




 




--------------------------------------------------------------------------------







11.

Survival of Representations and Indemnities.  The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements of the Company set forth in this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the parties hereto, and (ii) acceptance of the Notes, and payment for
them hereunder.

12.

Substitution Of Purchaser.  The Purchaser shall have the right to substitute any
one of its Affiliates as the purchaser of the Notes, by written notice to the
Company, which notice shall be signed by both the Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 7.  Upon receipt of such notice,
wherever the word “Purchaser” is used in this Agreement (other than in this
Section 12), such word shall be deemed to refer to such Affiliate in lieu of the
original Purchaser.  In the event that such Affiliate is so substituted as a
purchaser hereunder and such Affiliate thereafter transfers to the original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 12), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to the original Purchaser,
and the original Purchaser shall have all the rights of an original holder of
the Notes under this Agreement.

13.

Miscellaneous.  

(a)

Notices given pursuant to any provision of this Agreement shall be addressed as
follows: (i) if to the Company, to: China Shen Zhou Mining & Resources, Inc.,
Room 305, Ze Yang Building, No.166 Fu Shi Road, Shi Jing Shan District, Beijing
100043, China, Fax: (86-10) 6887-2811, Attention: Mr. Dang Yu, with a copy to
Jones Day, 3201 China World Tower 1, No. l Jianguomenwai Avenue, Beijing, China
100004, Fax: (86-10) 5866-1122, Attention: Canice Chan, Esq., (ii) if to the
Purchaser, to: c/o 131 South Dearborn Street, Chicago, Illinois 60609, USA, Fax:
(1-312) 267-7300, Attention: Mr. Adam C. Cooper, with a copy to Citadel
Investment Group (Hong Kong) Limited, 18/F Chater House, 8 Connaught Road,
Central, Hong Kong, Fax: (852) 3667-5511, Attention: Mr. Andrew Fong and Mr. Ben
Long, with a copy to Simpson Thacher & Bartlett LLP, ICBC Tower – 35th Floor, 3
Garden Road, Central, Hong Kong, China, Fax: (852) 2869-7694, Attention:
Youngjin Sohn, Esq.

(b)

This Agreement has been and is made solely for the benefit of and shall be
binding upon the parties hereto and, to the extent provided in Section 9, the
controlling persons and their respective agents, employees, officers, directors,
partners, counsel, and shareholders referred to in Section 9, and their
respective heirs, executors, administrators, successors and assigns, all as and
to the extent provided in this Agreement, and no other person shall acquire or
have any right under or by virtue of this Agreement.

(c)

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(d)

Any controversy or claim arising out of or relating to this Agreement, or any
breach of this Agreement, shall be initiated, maintained and finally determined
by binding arbitration under the rules of conciliation and arbitration of the
International Chamber of Commerce (the “ICC”).  The arbitral tribunal shall be
appointed within thirty (30) days of the notice of dispute, and shall consist of
three arbitrators appointed as follows: one arbitrator shall be appointed by the
Company, one arbitrator shall be appointed by the Purchaser, and the third
arbitrator shall be appointed by such two arbitrators; provided, however, that
if the two arbitrators shall be unable to select the third arbitrator





23




 




--------------------------------------------------------------------------------







within such thirty (30)-day period, such third arbitrator shall be chosen by the
International Court of Arbitration of the ICC. The place of arbitration shall be
in Hong Kong SAR, PRC. The arbitration shall be conducted in English.  The
arbitrators shall be experienced and have knowledge in the subject matter of the
dispute. Judgment upon any award rendered may be entered in any court having
jurisdiction thereof, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be.  Any
award pursuant to such proceeding shall be granted in U.S. Dollars.  The
arbitration awards shall be non-appealable, final, binding and conclusive upon
parties. Each of the parties hereby irrevocably agrees that any service of
process made with respect to a dispute under this Agreement may be made pursuant
to the notice procedures set forth in this Agreement.

(e)

The parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

(f)

No failure to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

(g)

This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument.

(h)

The headings in this Agreement are for convenience of reference only and shall
not constitute part of this Agreement nor limit or otherwise affect the meaning
of any provision of this Agreement.

(i)

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, in each case to the extent permitted by applicable law,
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable, to the extent permitted by applicable law.

(j)

This Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given; provided that the same
are in writing and signed by all of the signatories hereto.

[SIGNATURE PAGE(S) TO FOLLOW.]











24




 




--------------------------------------------------------------------------------








For and on behalf of:
CHINA SHEN ZHOU MINING & RESOURCES, INC.


By: /s/ Yu Xiao Jing

Name:  Yu Xiao Jing
Title:   President







For and on behalf of:
CITADEL EQUITY FUND LTD.

By: Citadel Limited Partnership, its Portfolio Manager

By: Citadel Investment Group, L.L.C., its General Partner







By: /s/                                                                       .

Name:
Title: Authorized Signatory











 


